Name: Commission Regulation (EC) No 2464/1999 of 22 November 1999 amending Regulation (EC) No 1729/1999 laying down special measures derogating from Regulations (EEC) No 3665/87 and (EEC) No 3719/88 as regards milk and milk products, beef and veal, pigmeat, eggs, poultrymeat, agricultural products exported in the form of goods not covered by Annex I to the Treaty and certain cereal products
 Type: Regulation
 Subject Matter: animal product;  European Union law;  trade;  processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|31999R2464Commission Regulation (EC) No 2464/1999 of 22 November 1999 amending Regulation (EC) No 1729/1999 laying down special measures derogating from Regulations (EEC) No 3665/87 and (EEC) No 3719/88 as regards milk and milk products, beef and veal, pigmeat, eggs, poultrymeat, agricultural products exported in the form of goods not covered by Annex I to the Treaty and certain cereal products Official Journal L 300 , 23/11/1999 P. 0003 - 0003COMMISSION REGULATION (EC) No 2464/1999of 22 November 1999amending Regulation (EC) No 1729/1999 laying down special measures derogating from Regulations (EEC) No 3665/87 and (EEC) No 3719/88 as regards milk and milk products, beef and veal, pigmeat, eggs, poultrymeat, agricultural products exported in the form of goods not covered by Annex I to the Treaty and certain cereal productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1587/96(2), and in particular Articles 13(3), 17(14) and 28 thereof, and the corresponding provisions of other regulations on the common organisation of the market in agricultural products,Whereas:(1) special measures have been taken by Regulation (EC) No 1729/1999(3), as amended by Regulation (EC) No 2199/1999(4), to regularise export operations which could not be completed due to the appearance of contamination of certain products with dioxin;(2) health measures taken by the authorities of certain third countries in respect of exports from the Community are still in place and continue to affect export possibilities for certain agricultural products;(3) the damaging consequences for Community exporters should be limited by extending certain time limits for certain products;(4) in the light of developments, this Regulation should enter into force immediately;(5) the measures provided for in this Regulation are in accordance with the opinions of all the management committees concerned,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1729/1999 is hereby amended as follows:1. Article 2(2) is replaced by the following: "2. On application by the titular holder, the validity period of export licences issued pursuant to Commission Regulations (EC) No 1162/95(5), (EC) No 1466/95(6) and (EC) No 174/1999(7) which were applied for by 7 June 1999 at the latest and whose validity did not expire before 31 May 1999 shall be extended to 30 November 1999."2. In Article 2(3) "180 days" is replaced by "210 days".3. In the first indent of Article 4(3) "150 days" is replaced by "210 days" and the following sentence is added: "However, the extension shall not exceed 31 May 2000,".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 November 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28.6.1968, p. 13.(2) OJ L 206, 16.8.1996, p. 21.(3) OJ L 204, 4.8.1999, p. 13.(4) OJ L 268, 16.10.1999, p. 7.(5) OJ L 117, 24.5.1995, p. 2.(6) OJ L 144, 28.6.1995, p. 22.(7) OJ L 20, 27.1.1999, p. 8.